United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1608
Issued: November 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2014 appellant filed a timely appeal from a May 15, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by OWCP.
The last merit decision of record was OWCP’s July 11, 2013 decision. Because more than 180
days elapsed between the last merit decision to the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On May 7, 2013 appellant, then a 39-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a lower back injury on that same date when he was
off-loading mail from a container. He notified his supervisor and stopped work that same date.
Appellant first sought medical treatment on May 8, 2013.
An OWCP Form CA-16, authorization for examination, dated May 8, 2013, indicated
that appellant was authorized to visit Dr. Todd Goldman, a treating chiropractor.3 On the second
page of the form, Dr. Goldman reported that on May 7, 2013 appellant felt a pull in his lower
back when he was carrying mail out of a container. He noted review of x-rays and diagnosed
subluxation and contusion of back. Dr. Goldman checked the box marked “yes” when asked if
he believed the condition was caused or aggravated by the employment injury.
Appellant submitted a May 8, 2013 duty status report (Form CA-17) which provided a
diagnosis of lumbar sprain and an undated attending physician’s report (Form CA-20) from
Dr. Goldman.
By letter dated June 4, 2013, OWCP informed appellant that the evidence of record was
insufficient to support his claim and requested additional factual and medical evidence.
In a May 8, 2013 medical report, Dr. Goldman provided a history of the May 7, 2013
injury noting that appellant was off-loading mail from a container and felt pain in his lower back.
He provided findings on physical examination and reviewed a May 8, 2013 x-ray of the lumbar
spine which revealed subluxation at L4-5. Dr. Goldman diagnosed lumbar subluxation and
opined that appellant’s injury was causally related to the May 7, 2013 accident.
By decision dated July 11, 2013, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that his diagnosed conditions were causally related to the
accepted May 7, 2013 employment incident.
By letter dated February 10, 2014, appellant requested reconsideration of OWCP’s
decision. He argued that his injury was employment related and his assignment for the last six
years was very physically demanding.
A May 30, 2013 Family and Medical Leave Act (FMLA) Certification of Health Care
Provider Form was provided by Dr. Goldman which noted a diagnosis of lumbar subluxation and
severe lumbar spine pain. Appellant was provided with work restrictions.
In an undated letter of medical necessity, Dr. Goldman reported that appellant was being
treated for spinal pain due to an auto or work-related injury. As a result of appellant’s injury, he

3

A properly completed Form CA-16 authorization may constitute a contract for payment of medical expense to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on
the claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

2

argued that it was medically necessary to obtain computerized physical performance and neuro
muscular testing.
In a May 22, 2013 neuromuscular diagnostic procedure, Dr. S. Matrangolo, a treating
chiropractor, provided examination findings.
By decision dated May 15, 2014, OWCP denied appellant’s request for reconsideration
finding that he neither raised substantive legal questions nor included new and relevant
evidence.4
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.5 Section 10.608(b) of OWCP regulations
provides that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the
claim. In his February 10, 2014 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. He did not advance a new and
relevant legal argument. Appellant’s sole argument is that his injury was employment-related to
the May 7, 2013 employment incident. That is a medical issue which must be addressed by
relevant medical evidence.7
While appellant submitted new reports from Dr. Goldman and Dr. Matrangolo, these
reports are not relevant to establishing a causal relationship between appellant’s lumbar
condition and the May 7, 2013 employment incident. Dr. Goldman’s undated letter of medical
4

The Board notes that appellant submitted additional evidence after OWCP rendered its May 15, 2014 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
5

D.K., 59 ECAB 141 (2007).

6

K.H., 59 ECAB 495 (2008).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

necessity argued the need for computerized physical performance and neuro muscular testing.
His letter failed to provide a subluxation diagnosis or any opinion on causation. While
Dr. Goldman’s May 30, 2013 FMLA form noted a subluxation diagnosis, he failed to provide
any medical rationale that the diagnosed condition was caused by the May 7, 2013 employment
incident.8 Dr. Matrangolo’s May 22, 2013 neuromuscular diagnostic report is also insufficient to
reopen the case for review of the merits of appellant’s claim. There is no indication that
Dr. Matrangolo, a chiropractor, diagnosed subluxation based on the results of an x-ray.9 As
Dr. Matrangolo does not meet the statutory definition of a physician, his reports lacks probative
value.10
While these reports were not previously of record, they are irrelevant to the grounds upon
which OWCP denied appellant’s claim. Appellant’s claim was denied because the medical
evidence lacked a rationalized opinion from a physician, with a physiological description of how
his claimed injury resulted from the May 7, 2013 employment incident and a full and accurate
factual and medical history, on the issue of causal relationship. As the reports of Dr. Goldman
and Dr. Matrangolo do not contain such an opinion, they are not relevant and are therefore
insufficient to require a merit review of appellant’s claim.11
The Board has held that the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case.12 Claimant may obtain a merit
review of an OWCP decision by submitting new and relevant evidence. In this case, while
appellant submitted new evidence, it was not relevant in the issue in this case.
The Board notes that the employing establishment properly issued a Form CA-16 which
authorized medical treatment as a result of the employee’s claim for an employment-related
injury. The Form CA-16 creates a contractual obligation, which does not involve the employee
directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim.13 The period for which treatment is authorized by a Form CA-16 is limited to 60 days
from the date of issuance, unless terminated earlier by OWCP. On return of the record, OWCP
should adjudicate whether appellant’s examination or treatment is reimbursable under the form.

8

A chiropractor is not considered a physician under FECA unless it is established that there is a spinal
subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). As Dr. Goldman diagnosed lumbar subluxation
confirmed by x-ray, he is considered to be a “physician” under FECA with this specific diagnosis only. See Kathryn
Haggerty, 45 ECAB 383 (1994).8
9

5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988).
10

T.G., Docket No. 13-76 (issued March 22, 2013).

11

M.N., Docket No. 14-245 (issued May 2, 2014).

12

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

13

L.E., Docket No. 14-684 (issued July 29, 2014); see Tracy P. Spillane, supra note 3.

4

The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

